Adams, Ch. J.
i. jtoombnt : assignment: validity oí I. If the assignment was valid, Ross & Dailey become the owners of one-half the judgment, and if the defendant settled with, and paid, the judg- . . . ’’ ° ment plaintiff, with knowledge ox the assignment, such settlement and payment would effect a discharge of only that portion of the judgment not assigned. Nor would the pi’oceedings in the Probate Court conclude Ross & Dailey, as such court had no jurisdiction to determine any rights, except such as pertained to the estate of Lars Nelson.
The question first presented is as to whether the assignment was valid.
The action in which the judgment was rendered was brought in the lifetime of Lars Nelson, and in his name. Ross & Dailey were employed by him as his attorneys, under an agreement that they should receive for their compensation *693for services and costs one-lialf of any final .judgment that should be rendered. Before the rendition of final judgment ho died. His mother and only heir, Mary Simonson, having been appointed administratrix of his estate, was substituted as plaintiff. She retained Boss & Dailey as attorneys, who continued to prosecute the action, and finally obtained the judgment in question. She then made the assignment to them, which is in these words:
“Mart Simonson, Administratrix, vs.
“ The Chicago, Bock Island & Pacific B. B. Co.
Judgment for >- the sum of $5,000.
“ Por value received I hereby assign and set over to L. W. Boss, for the use of the late firm of Boss & Dailey, one undivided half of the above judgment, and authorize him to receive and receipt the said judgment for the amount hereby assigned. .
“ Mart Simonson.”
The petition avers that this assignment was made in recog nition of the agreement made with Lars Nelson.
"Whether the agreement made with Lars Nelson was champertous or not we need not determine. If it was champertous it was void, and the administratrix was not bound by it. It was, nevertheless, her duty to settle with Boss & Dailey, and pay them for their services what they were reasonably worth. After she settled with and paid them by an assignment of one-half of the judgment she was not, we think, entitled to dispute the validity of such assignment, on the ground that it was made in recognition of a champertous agreement between Boss & Dailey and her intestate. Upon its face the assignment was valid, and had the effect to make the judgment defendant debtor to the assignees. She could have contested the assignment only by invoking the aid of a court of equity: but a claim for affirmative relief in a court of equity could not be based upon champerty. If *694the assignment was valid as to the administratrix, as we conclude it was, it was valid as to the defendant.
notice of. II. There remains to be considered whether, at the time the defendant settled with and paid the judgment plaintiff, it notice of the ownership of a part of the judgment by Ross & Dailey. The settlement was effected by the same attorneys who had acted for the defendant during the litigation which resulted in the judgment. It is not denied, nor could it well be, that if the attorneys, or either of them, had the knowledge of the ownership by Ross & Dailey, such knowledge would be deemed the knowledge of the defendant. The controversy is as to whether the defendant’s attorneys, or either of them, had such knowledge.
And here it is proper to observe that direct and positive knowledge was not necessary to affect the defendant. It was sufficient if the defendant’s attorneys, or either of them, had, at the time they made the settlement, knowledge of a claim on the part of Ross & Dailey, which should have led them as reasonable men, honestly desiring to protect the rights of all concerned, to inquire of Ross & Dailey what their claim was. The fact that they saw an opportunity to settle a judgment of $5,000 for $500 had no tendency to excuse them from making such inquiry as would otherwise have been incumbent upon them.
We come, then, to inquire whether they did have knowledge of a claim upon the part of Ross & Dailey. To prove knowledge of such claim, the plaintiff read the deposition of one Williams, who testified that he was a creditor of Ross & Dailey, that lie had a talk with Mr. Wright, one of the defendant’s attorneys, and told him that Ross & Dailey claimed to have an interest in the judgment, and that Ross proposed to pay him from the proceeds of the judgment. Tie further says: “ I knew they owned a half interest, and I think that I told Mr. Wright that from that half interest they proposed to pay me.” To rebut this evidence the defendant introduced *695and examined Mr. Wright as a witness. He testified as follows: “ I hare read the deposition of W. S. Williams particularly. I recollect 'that he came to my office and inquired in relation to the Nelson suit. I don’t think he knew what Eoss & Dailey’s interest was, and there was nothing at all said in relation to what their interest was in the suit. He asked mo if they had an interest in the judgment which had been rendered and was then pending in the Supreme Court. I told him that I supposed they had the case on a contingent fee.”
It will be seen that Williams’ statement that he told Wright that Eoss & Dailey claimed an interest in the judgment is not directly denied. We think, therefore, that Williams’ statement must be taken to be true.
But it is insisted by the defendant that knowledge of a claim of interest in the judgment is not knowledge of a claim of ownership.
It is true that interest is a broader term than ownership. But where a person has knowledge of a claim of interest he is put upon inquiry, we think, as to whatever may reasonably be deemed to be included under such general term. Now, one of the most obvious and tangible of interests is ownership.
But it is insisted by the defendant that it does not appear that, at the time of Williams’ communication to Wright, Eoss & Dailey had acquired any ownership in the judgment.
To this we think that two answers may be made. If Williams is to be believed, they had acquired such ownership, because Williams, testifying in regard to what he told Wright, says:' “ I knew they owned a half interest.” Again, they certainly owned a half interest at the time the defendant settled with the administratrix, and if the defendant was put upon inquiry, at the time it was settled he must be deemed to be charged with knowledge of whatever an inquiry properly made would have led to.
*696We conclude, therefore, that the defendant must be deemed to be affected with knowledge of Ross & Dailey’s ownership, and that such ownership was not affected by reason of the settlement.
The views which we have expressed find support in the following authorities: Guthrize v. Bashlin, 25 Pa. St., 80; May v. LeClaire, 11 Wall, 217; Jonas v. Bamford, 21 Iowa, 217; Allan v. McCalla, 25 Id., 464.
Reversed.